Case 2:20-cv-00794-DBB Document 2-2 Filed 11/10/20 PageID.44 Page 1 of 5




                             EXHIBIT 2
     Case 2:20-cv-00794-DBB Document 2-2 Filed 11/10/20 PageID.45 Page 2 of 5




                 FINANCIAL INDUSTRY REGULATORY AUTHORITY
                        OFFICE OF HEARING OFFICERS


 DEPARTMENT OF ENFORCEMENT,

                        Complainant,                   Disciplinary Proceeding
                                                       No. 2019061232601
                v.
                                                       Hearing Officer– CC
 ALPINE SECURITIES CORP.
 (CRD No. 14952),

                        Respondent.


                              STATUS CONFERENCE ORDER

       The parties participated by videoconference in a status conference on November 2, 2020.
This order restates the items discussed at the status conference on November 2.

I.       Resumption of Hearing

       The initial hearing days in this matter occurred in Salt Lake City, Utah from February 18
through February 23, 2020, and by videoconference on August 13, 14, and 26, and September
11, 2020.

     By Order dated July 31, 2020, the hearing was scheduled to resume in person on
November 30, 2020, in the Washington, D.C. metropolitan area.

        On November 2, 2020, the Chief Hearing Officer issued an Order converting the
traditional, in-person hearing to videoconference because of the health concerns posed by the
COVID-19 pandemic.

       Accordingly, the videoconference hearing will begin at 11:00 a.m. (Eastern Time) on
November 30, 2020 and continue through December 4, 2020. If necessary, the
videoconference hearing will resume on December 7, 2020 and continue through December
10, 2020.

        Pursuant to FINRA Rule 9262, witnesses who are subject to FINRA’s jurisdiction shall
testify under oath. As such, witnesses who are subject to FINRA’s jurisdiction must execute
notarized affidavits indicating that they will testify truthfully. Witnesses who are not subject to
FINRA’s jurisdiction must execute notarized affidavits or sworn declarations indicating that they
will testify truthfully. The party offering each witness’s testimony at the videoconference hearing
must file the notarized affidavit or sworn declaration with the Office of Hearing Officers on or
  Case 2:20-cv-00794-DBB Document 2-2 Filed 11/10/20 PageID.46 Page 3 of 5




before November 23, 2020. At the conclusion of the videoconference hearing, the witnesses’
declarations and affidavits will be marked as exhibits and entered into evidence.

II.    Practice Videoconference Hearings

       The Office of Hearing Officers will conduct two practice sessions before the
videoconference hearing begins on November 30.

        The parties are directed to confer and propose a date and time for a 30-minute
videoconference practice session that will include, to the fullest extent possible, all witnesses
who will testify at the hearing. Parties and counsel must participate in the practice session, and
each participant (witnesses, party representatives, and counsel included) should use the computer
that he or she intends to use for the hearing and participate from the location where he or she will
participate in the hearing. On or before November 6, 2020, Enforcement must advise April
Blackwood, the Case Administrator assigned to this matter, of the agreed-upon date for the
witness practice session.

        Additionally, all parties (including a representative of Alpine Securities) and counsel are
directed to participate in a practice videoconference hearing with the Hearing Panelists on
November 23, 2020, at 2:00 p.m. (Eastern Time). Parties and counsel must participate in the
practice session, and each participant (witnesses, party representatives, and counsel included)
should use the computer that he or she intends to use for the hearing and participate from the
location where he or she will participate in the hearing.

       No later than three business days before each practice session, the parties must
provide Ms. Blackwood with the email addresses of each witness who will participate in the
practice session. Ms. Blackwood will invite attendees to both practice sessions by email. The
parties must be prepared to share a document unrelated to this case during both practice
sessions.

III.   Pre-Hearing Schedule

        On or before November 16, 2020, the Department of Enforcement will file its order of
witnesses for the remainder of the hearing. At the conclusion of Enforcement’s case, Respondent
will advise Enforcement and the Hearing Panel of its order of witnesses.

        On or before November 19, 2020, the parties must advise the Office of Hearing Officers
and opposing counsel of the exhibits that it anticipates using during its examination of the
remaining witnesses by sending an email to Case Administrator April Blackwood at
april.blackwood@finra.org.

        In order to facilitate email invitations for the videoconference hearing, on or before
Thursday, November 19, 2020, the parties must provide Ms. Blackwood (by email to
april.blackwood@finra.org), with a separate list for each hearing day of each attendee’s name



                                                 2
  Case 2:20-cv-00794-DBB Document 2-2 Filed 11/10/20 PageID.47 Page 4 of 5




and email address. This list must include parties, party representatives, counsel, and
testifying witnesses.

IV.    Protocol for Videoconference Hearing

       As with previously held videoconference hearing dates, Ms. Blackwood will invite
attendees to the videoconference hearing by email. To protect the security of the videoconference
hearing, access to the hearing will be limited to authorized attendees only. Hearing attendees
should not forward or share the hearing link. Furthermore, to provide additional security, the
videoconference hearing will be “locked” once all participants have joined. Once the hearing is
locked, even individuals who possess the link will not be able to join.

        It is recommended that all participants access the videoconference each hearing day
fifteen minutes prior to commencement of the hearing. Upon joining the videoconference,
participants will be admitted into a virtual waiting room. Ms. Blackwood will admit all
participants from the waiting room to the hearing at the same time. During breaks, attendees
should not disconnect from the videoconference to avoid delay and difficulty reconnecting.
However, lines may be muted during breaks, and Ms. Blackwood may move participants to
“break-out” rooms or the virtual waiting room.

        Each party is responsible for preparing its witnesses for participating in the hearing and
the witness practice session. All hearing attendees, witnesses included, should participate from a
private location with a good internet connection and adequate lighting. Although testifying
witnesses may not communicate with anyone by text or email during their testimony, the parties
may communicate with their attorneys and attorneys may communicate with each other during
the hearing by text or email.

       All hearing participants are responsible for notifying Ms. Blackwood if they cannot hear
a witness or see a shared document. During the hearing, Ms. Blackwood may be reached at
202-728-8202 or april.blackwood@finra.org.

                                                     SO ORDERED.




                                                     Carla Carloni
                                                     Deputy Chief Hearing Officer
Dated: November 3, 2020




                                                3
  Case 2:20-cv-00794-DBB Document 2-2 Filed 11/10/20 PageID.48 Page 5 of 5




Copies to:
       Maranda Fritz, Esq. (via email)
       Brian Lanciault, Esq. (via email)
       Michael Cruz, Esq. (via email)
       Savvas A. Foukas, Esq. (via email)
       Douglas Ramsey, Esq. (via email)
       Christopher J. Kelly, Esq. (via email)
       Amanda Fein, Esq. (via email)
       Pearline M. Hong, Esq. (via email)
       Kevin Hartzell, Esq. (via email)
       Lisa M. Colone, Esq. (via email)
       Daniel Hibshoosh, Esq. (via email)
       Christina L. Stanland, Esq. (via email)
       Gina M. Petrocelli, Esq. (via email)
       Jennifer L. Crawford, Esq. (via email)




                                                 4
